Title: To George Washington from Benjamin Lincoln, 2 September 1782
From: Lincoln, Benjamin
To: Washington, George


                        Dear General,
                            War Office September 2d. 1782
                        
                        I have the honor to enclose a copy of the State of the enquiry by Connecticut respecting the time when Lieutenant Colonel Huntington should take rank as Such.It has been before Congress—they have referred it to me to take order thereon—I have to request that Your Excellency would direct the Matter to be enquired into as soon as may be if your Excellency should think on reading the papers that farther enquiring is necessary—for it has been a long while depending—and, if there should appear to be a mistake in the date of either of the commissions, new ones will be sent. I have the honor to be, with sincere esteem, my dear General, Your most obedt servant
                        
                            B. Lincoln
                        
                    